DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 12, last line, recites “the airflow”.  However, it is unclear as to what “airflow” is being referred thereto as there is a lack of antecedent basis for “the airflow”.  It is unclear if this is a new “airflow” or if this is “the localized airflows”.  For purposes of examination “the airflow” will be considered - - an airflow - - .
	Claim 12, last line, recites “the axial flow fan”.  However, it is unclear as to what “axial flow fan” is being referred thereto as there is a lack of antecedent basis for “the axial flow”.  It is unclear if this is a new “fan” or if this is “the first fan”.  For purposes of examination “the axial flow fan” will be considered - - the first fan - - .
	Claim 21, line 3, recites “the at least one axial flow fan”.  However, it is unclear as to what “axial flow fan” is being referred thereto as there is a lack of antecedent basis for the “axial flow”.  It is unclear if this is a new “fan” or if this is “the first fan”.  For purposes of examination “the at least one axial flow fan” will be considered - - the first fan - - . 
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 12, 14, and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fritz et al. (US 2013/0213073).
	Per claim 1, Fritz teaches a refrigerated merchandiser comprising: a product display area (120) comprising a plurality of shelves (125); an air return passage (124) defined below the plurality of shelves; a first fan (134) disposed at a downstream end of the air return passage; an air distribution passage (128) connected to an outlet of the fan and disposed behind the plurality of shelves and a top passage (130) disposed above the plurality of shelves; and at least one microchannel evaporator (320) at least partially surrounding the first fan such that the microchannel evaporator defines a profile extending around multiple sides of the first fan (see annotated figure below of figure 5b) .

    PNG
    media_image1.png
    387
    698
    media_image1.png
    Greyscale

	
	Per claim 2, Fritz meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Fritz teaches wherein the at least one bend is a single continuous bend (i.e. see bend at 324 extends continuously from one end of the evaporator to the opposite end of the evaporator).
	Per claim 3, Fritz meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Fritz teaches wherein the at least one microchannel evaporator comprises a first straight portion (322a) and a second straight portion (322b), the first straight portion being connected to the second straight portion via the at least one bend (324).
	Per claim 12, Fritz, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Fritz, as modified, teaches wherein the microchannel evaporator (320) is positioned relative to the first fan (134) such that a physical orientation of the at least one microchannel evaporator matches localized airflows generated by the first fan wherein the localized airflows generated by the first fan are a swirl imparted on the airflow by the first  fan (see figure 5b showing the airflow currents indicated by the arrows passing through the first fan and the microchannel heat exchanger traveling in a swirling motion).
	Per claim 14, Fritz meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Fritz teaches wherein the microchannel evaporator is configured to operate at a temperature of no less than 30°F such that formation of frost on the evaporator is substantially prevented (paragraph 0030, lines 10-11 of Fritz).
	Per claim 19, Fritz, as modified, meets the claim limitations as disclosed in the above rejection of claim 15.  Further, Fritz, as modified, teaches providing an output of the microchannel evaporator to an air distribution passage (i.e. 128 of Fritz).
	Per claim 20, Fritz meets the claim limitations as disclosed in the above rejection of claim 15.  Further, Fritz teaches wherein the microchannel evaporator is configured to operate at a temperature of no less than 30°F such that formation of frost on the evaporator is substantially prevented (paragraph 0030, lines 10-11 of Fritz).
	Per claim 21, Fritz meets the claim limitations as disclosed in the above rejection of claim 1. Further, Fritz teaches wherein the microchannel evaporator defines a profile at least partially matching a localized airflow generated by the first fan (i.e. the heat exchanger is adjacent to the fan and “at least partially” matches the localized airflow generated by the fan), and wherein the localized airflow is a swirl imparted on the air exiting the first fan (see figure 5b showing the airflow currents indicated by the arrows passing through the first fan and the microchannel heat exchanger traveling in a “swirling” motion).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. (US 2013/0213073) in view of Roche et al. (US 6,912,864).
	Per claim 4, Fritz meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Fritz fails to explicitly teach a second fan at the downstream end of the air return passage, wherein the at least one microchannel evaporator at least partially surrounds the second fan.
	Roche teaches a refrigerated display case including a second fan (i.e. see figure 3 showing a first and second fan) at a downstream end of an air return passage (46), wherein a microchannel evaporator (86) at least partially surrounds the second fan (see figure 3) for providing a greater amount of refrigerated air to be delivered to the refrigerated display case (i.e. paragraph 0036, line 1-3).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a second fan at a downstream end of an air return passage, wherein a microchannel evaporator at least partially surrounds the second fan, as taught by Roche in the invention of Fritz, in order to advantageously provide a greater amount of refrigerated air to be delivered to the refrigerated display case (i.e. paragraph 0036, line 1-3).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. (US 2013/0213073) in view of Roche et al. (US 6,912,864) as applied to the claims above and further in view of Behr (US 5,743,098).
	Per claim 5, Fritz, as modified, meets the claim limitations as disclosed in the above rejection of claim 4.  Further, Fritz, as modified, teaches the use of the microchannel evaporator but fails to explicitly teach wherein the at least one microchannel evaporator includes a first microchannel evaporator partially surrounding the first fan and a second microchannel evaporator partially surrounding the second fan.
	However, Behr teaches a refrigerated display case including an evaporator including a first evaporator (122) partially surrounding a first fan (112) and a second evaporator (i.e. 122) partially surrounding a second fan (112) (i.e. see figure 5) for efficiently operating a heat exchanger (i.e. col. 7, lines 63-65.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an evaporator including a first evaporator partially surrounding a first fan and a second evaporator partially surrounding a second fan, as taught by Behr in the invention of Fritz, as modified, in order to advantageously efficiently operate a heat exchanger (i.e. col. 7, lines 63-65).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. (US 2013/0213073) in view of Roche et al. (US 6,912,864) and Behr (US 5,743,098) as applied to the claims above and further in view of Allgeyer et al. (US 4,135,369).
	Per claim 6, Fritz, as modified, meets the claim limitations as disclosed in the above rejection of claim 5.  Further, Fritz, as modified, teaches the use of the microchannel evaporator fails to explicitly teach wherein an outlet of the first microchannel evaporator is connected to an inlet of the second microchannel evaporator such that the first and second microchannel evaporators are arranged in series.
	However, Allgeyer teaches a refrigerated display case wherein an outlet of a first evaporator (19) is connected to an inlet of a second evaporator (18) such that the first and second evaporators are arranged in series (see figure 6) for precisely maintaining desired temperatures (i.e. column 3, lines 66-67 of Allgeyer).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an outlet of a first evaporator connected to an inlet of a second evaporator such that the first and second evaporator are connected in series, as taught by Allgeyer in the invention of Fritz, as modified, in order to advantageously precisely maintain desired temperatures (i.e. column 3, lines 66-67 of Allgeyer).
	When the Allgeyer first and second evaporators connected in series is combined with the microchannel evaporator of Fritz, as modified, the result is wherein an outlet of the first microchannel evaporator is connected to an inlet of the second microchannel evaporator such that the first and second microchannel evaporators are arranged in series, as claimed.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. (US 2013/0213073) in view of Roche et al. (US 6,912,864) and Behr (US 5,743,098).as applied to the claims above and further in view of Matter et al. (US 7,921,904)
	Per claim 7, Fritz, as modified, meets the claim limitations as disclosed in the above rejection of claim 5.  Further, Fritz, as modified, teaches the first and second microchannel evaporators fails to explicitly teach wherein the first and second microchannel evaporators are A-coil heat exchangers.  However, A-coil microchannel heat exchangers are old and well known in refrigeration systems.  For example, Matter teaches using A-coil heat exchangers as evaporators (10) for improving heat exchanger performance (i.e. column 6, lines 38-39 of Matter).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the microchannel evaporators be A-coil heat exchangers, as taught by Matter in the invention of Fritz, as modified, in order to advantageously improve heat exchanger performance (i.e. column 6, lines 38-39). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. (US 2013/0213073) in view of Roche et al. (US 6,912,864) and Behr (US 5,743,098).as applied to the claims above and further in view of Liu et al. (US 2017/0030658).
	Per claim 8, Fritz, as modified, meets the claim limitations as disclosed in the above rejection of claim 5.  Further Fritz, as modified, teaches the first and second microchannel evaporators but fails to explicitly teach wherein each of the first and second microchannel evaporators are defined by a single bend portion and a lack of straight portions.
	However, Liu teaches a microchannel evaporator (100) (i.e. to clarify, 100 is a heat exchanger which can server as either an evaporator or a condenser) defined by a single bend portion (i.e. “bending section”, paragraph 0050) and a lack of straight portions (i.e. see figure 1 of Liu) for improved heat transfer performance (i.e. paragraph 0006, lines 6-7 of Liu).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a microchannel evaporator defined by a single bend portion and a lack of a straight portion, as taught by Liu in the invention of Fritz, as modified, in order to advantageously improve heat transfer performance (i.e. paragraph 0006, lines 6-7).
	When the Liu microchannel evaporator defined by the single bend portion and the lack of straight portions is combined with the first and second microchannel evaporators of Fritz, as modified, the result is wherein each of the first and second microchannel evaporators are defined by a single bend portion and a lack of straight portions, as claimed.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. (US 2013/0213073) in view of Roche et al. (US 6,912,864) as applied to the claims above and further in view of Coleman (US 2003/0178188).
	Per claim 9-11, Fritz, as modified, meets the claim limitations as disclosed in the above rejection of claim 4.  Further, Fritz, as modified, fails to explicitly teach wherein the at least one microchannel evaporator includes a single microchannel evaporator including a first bend defining a first peak, a second bend defining a second peak, and a third bend defining a valley between said first bend and said second bend (claim 9), a first straight portion connecting the first bend to the third bend and a second straight portion connecting the third bend to the second bend (claim 10), and wherein the first bend is connected directly to the third bend and the third bend is connected directly to the second bend (claim 11).
	However, Coleman teaches a microchannel heat exchanger wherein a microchannel evaporator (20) includes a single microchannel evaporator including a first bend defining a first peak, a second bend defining a second peak, and a third bend defining a valley between said first bend and said second bend (i.e. see figure 3c of Coleman) (claim 9), a first straight portion connecting the first bend to the third bend and a second straight portion connecting the third bend to the second bend  (see annotated figure below of figure 3c of Coleman) (claim 10), and wherein the first bend is connected directly to the third bend and the third bend is connected directly to the second bend (see annotated figure below of figure 3c of Colman) (claim 11) for increased heat transfer (i.e. paragraph 0005, line 3 of Coleman).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide one microchannel evaporator including a single microchannel evaporator including a first bend defining a first peak, a second bend defining a second peak, and a third bend defining a valley between said first bend and said second bend (claim 9), a first straight portion connecting the first bend to the third bend and a second straight portion connecting the third bend to the second bend (claim 10), and wherein the first bend is connected directly to the third bend and the third bend is connected directly to the second bend (claim 11)., as taught by Coleman in the invention of Fritz, as modified, in order to advantageously increase the heat transfer rate of the microchannel evaporator (i.e. paragraph 0005, line 3 of Coleman). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. (US 2013/0213073).
	Per claim 13, Fritz meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Fritz fails to explicitly teach wherein the fan is an axial flow fan.  However, the examiner takes OFFICAL NOTICE that axial flow fans are old and well known in the refrigerator art to move air through a cabinet or housing.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an axial flow fan in order to advantageously provide a readily available air moving device.
In the Office Action dated 10/5/2020, the Examiner took Official Notice that axial flow fans are old and well known in the refrigerator art. Applicant has failed to traverse the(se) statement(s). As such, and in accordance with MPEP §2144.03, the statements are now considered admitted prior art.
Claims 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. (US 2013/0213073) in view of Howington et al. (US 2011/0302945).
	Per claim 15, Fritz teaches a method for cooling a refrigerated merchandiser comprising driving air (via 134) through at least one microchannel evaporator (320) using a fan (134), the microchannel evaporator defines a profile extending around multiple sides of the first fan (see annotated figure above in the rejection of claim 1) but fails to explicitly teach using an axial flow fan.
	However, axial fans are old and well known fans used in refrigeration systems.  For example, Howington teaches a refrigerated merchandiser using axial flow fans (148) for forcing air to be chilled angularly upward towards a cooling coil (i.e. paragraph 0034, lines 8-14 of Howington).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an axial flow fan, as taught by Howington in the invention of Fritz, in order to advantageously force air to be chilled angularly upward towards a cooling coil (i.e. paragraph 0034, lines 8-14 of Howington) thereby inhibiting thermal loss.
	Further, the examiner takes OFFICAL NOTICE that axial flow fans are old and well known in the refrigerator art to move air through a cabinet or housing.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an axial flow fan in order to advantageously provide a readily available air moving device.
In the Office Action dated 10/5/2020, the Examiner took Official Notice that axial flow fans are old and well known in the refrigerator art. Applicant has failed to traverse the(se) statement(s). As such, and in accordance with MPEP §2144.03, the statements are now considered admitted prior art.
	Per claim 22, Fritz, as modified, meets the claim limitations as disclosed in the above rejection of claim 15.  Further, Fritz, as modified, teaches wherein the localized airflow of the fan is a swirl imparted on the airflow by the fan (see figure 5b of Fritz showing the airflow currents indicated by the arrows passing through the first fan and the microchannel heat exchanger traveling in a “swirling” motion) and the axial flow fan (148 of Howington).
	When the Howington axial flow fan is combined with the localized airflow of the fan being the swirl imparted on the airflow by the fan of Fritz, the result is wherein the localized airflow of the at least one axial flow fan is a swirl imparted on the airflow by the axial flow fan, as claimed.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. (US 2013/0213073) in view of Leonard (US 2017/0196376).
	Per claim 17, Fritz, as modified, meets the claim limitations as disclosed in the above rejection of claim 15.  Further, Fritz, as modified, teaches the axial flow fan and the microchannel evaporator but fails to explicitly teach wherein the at least one axial flow fan comprises a plurality of axial flow fans, and the at least one microchannel evaporator comprises a number of microchannel evaporators at least equal to the number of axial flow fans.
	However, Leonard teaches a refrigerated merchandiser wherein a fan comprises a plurality of fans (plurality of 30), and an evaporator comprises a plurality of evaporators (i.e. plurality of 28) equal to the number of fans for maintaining a desired temperature of the refrigerated display case (i.e. paragraph 0016, lines 5-6 of Choueifati).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a plurality of fans and a plurality of evaporators equal to the number of fans, as taught by Choueifati in the invention of Fritz, as modified, in order to advantageously maintain a desired temperature of the refrigerated display case (i.e. paragraph 0016, lines 5-6) for products that are required to be stored at different temperatures.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. (US 2013/0213073) in view Leonard (US 2017/0196376) as applied to the claims above and further in view of Shapiro (US 2007/0089454).
	Per claim 18, Fritz, as modified, meets the claim limitations as disclosed in the above rejection of claim 17.  Further, Fritz, as modified, teaches the microchannel evaporators but fails to explicitly teach wherein each of the microchannel evaporators in the plurality of microchannel heat exchangers is series connected to at least one other microchannel evaporator in the plurality of microchannel evaporators.  However, Shapiro teaches a refrigerated merchandiser (205) wherein a plurality of evaporators are connected in series (paragraph 0037, line 6-9 of Shapiro) for assuring a gaseous state of refrigerant exits the evaporator (i.e. paragraph 0040, last two lines).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a plurality of evaporators connected in series, as taught by Shapiro in the invention of Fritz, as modified, in order to advantageously assure a gaseous state of refrigerant exits the evaporator (i.e. paragraph 0040, last two lines), thereby inhibiting slugging in the compressor.
Response to Arguments
	In regards to the applicant’s argument on page 7 that the heat exchanger does not extend around multiple sides of the fan; the examiner respectfully disagrees.  As shown in the annotated figure of figure 5b above in the rejection of claim 1 the heat exchanger does “extend” “around” multiple sides of the fan.  Therefore the applicant’s argument is not persuasive and the rejection remains.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763